         Case 1:17-cr-00350-LAP Document 1367
                                         1366 Filed 08/17/21
                                                    08/16/21 Page 1 of 1


                            FREEMAN, NOOTER & GINSBERG
                                        ATTORNEYS AT LAW
LOUIS M. FREEMAN                                                              75 MAIDEN LANE
THOMAS H. NOOTER                                                                 SUITE 503
LEE A. GINSBERG                                                              NEW YORK, N.Y. 10038
   _________                                                                      _________

NADJIA LIMANI                                                                  (212) 608-0808
OF COUNSEL                                                                 TELECOPIER (212) 962-9696
    _________                                                              E-MAIL: FNGLAW@AOL.COM
CHARLENE RAMOS                                                                WWW.FNGLAW.COM
OFFICE MANAGER


                                        August 16, 2021



Honorable Loretta A. Preska
United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007

                            Re: United States v. Zurab Dzhanashvili
                                       17 CR 350 (LAP)

Dear Judge Preska:

       I respectfully request that Mr. Dzahanishvili have his bail conditions modified so that he
may travel anywhere within the United States. The government consents to this request.


                                                     Respectfully,

                                                     /S/ Lee Ginsberg
                                                     Lee Ginsberg


cc: All counsel (By ECF)
    Jonathan Littiery PTS



                               Mr. Dzahanishvili's bail conditions are hereby
                               modified so that he may travel anywhere within
                               the United States. SO ORDERED.
                                                                               8/17/2021




                                                                                                       1
